917 F.2d 1302Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kenneth MORRISON, Plaintiff-Appellant,v.Jim MARTIN, Governor, Aaron Johnson, Joseph Hamilton, Mr.Mozingo, Sargeant Jones, J.E. Gregory, R.D. Moore, John Doe,Joe Doe, Joe Blow, Jim Blow, John Blow, M.E. Bumgarner,Harold Williams, Milton Drew, C. Arp, H. Parrish, Gary T.Dixon, Defendants-Appellees.
No. 90-6134.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 29, 1990.Decided Nov. 13, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-89-461-CRT)
Kenneth Morrison, appellant pro se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Kenneth Morrison appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Morrison v. Martin, CA-89-461-CRT (E.D.N.C. Aug. 17, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.